UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-1980


KIRK CHAPPELL,

                 Plaintiff – Appellant,

          v.

INTERNATIONAL    BROTHERHOOD    OF   ELECTRICAL   WORKERS,   Local
Union 772,

                 Defendant – Appellee,

          and

SCOTT FULMER,

                 Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Mary G. Lewis, District Judge.
(3:14-cv-02153-MGL)


Submitted:   March 22, 2016                  Decided:   April 19, 2016


Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kirk Chappell, Appellant Pro Se.   Lucas Robert Jason Aubrey,
Victoria Louise Bor, SHERMAN DUNN COHEN LEIFER & YELLIG, PC,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kirk Chappell appeals the district court’s order granting

summary judgment in favor of the Appellee on Chappell’s claims

of negligence and breach of contract.              We have reviewed the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.               Chappell v. Int’l

Bhd. of Elec. Workers, No. 3:14-cv-02153-MGL (D.S.C. July 31,

2015).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     2